UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 0-6247 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) DELAWARE 75-1256622 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) P. O. BOX 1636 77656 SILSBEE, TEXAS (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code:(409) 385-8300 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _X_ Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX_ Number of shares of the Registrant's Common Stock (par value $0.10 per share), outstanding at November 5, 2009: 23,433,995. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2009 (unaudited) DECEMBER 31, 2008 ASSETS Current Assets Cash and cash equivalents $ 2,469,926 $ 2,759,236 Trade Receivables, net of allowance for doubtful accountsof $126,500 and $500,000, respectively 14,090,220 11,904,026 Current portion of notes receivable, net of discount of $22,104and $53,628,respectively 468,109 528,549 Derivative instrument deposits 3,950,000 Prepaid expenses and other assets 781,801 799,342 Inventories 3,787,904 2,446,200 Deferred income taxes 1,903,122 8,785,043 Income taxes receivable 3,000,000 429,626 Total current assets 26,501,082 31,602,022 Property, Pipeline and Equipment 50,303,714 47,184,865 Less: Accumulated Depreciation (17,067,622 ) (14,649,791 ) Net Property, Pipeline and Equipment 33,236,092 32,535,074 Investment in AMAK 33,002,407 33,002,407 Mineral Properties in the United States 605,848 588,311 Notes Receivable, net of discount of $4,345 and $16,793,respectively, net of current portion 52,177 407,388 Other Assets 10,938 10,938 TOTAL ASSETS $ 93,408,544 $ 98,146,140 LIABILITIES Current Liabilities Accounts payable $ 2,436,628 $ 6,069,851 Accrued interest 126,342 147,461 Derivative instruments 1,167,085 8,673,311 Accrued liabilities 1,556,584 1,029,690 Accrued liabilities in Saudi Arabia 1,075,749 1,429,156 Notes payable 12,000 12,000 Current portion of post retirement benefit 83,202 Current portion of long-term debt 1,724,860 4,920,442 Current portion of other liabilities 618,505 544,340 Total current liabilities 8,800,955 22,826,251 Long-Term Debt, net of current portion 23,964,627 23,557,294 Post Retirement Benefit, net of current portion 808,815 823,500 Other Liabilities, net of current portion 692,719 446,035 Deferred Income Taxes 4,210,581 3,356,968 Total liabilities 38,477,697 51,010,048 EQUITY Common Stock-authorized 40,000,000 shares of $.10 par value;issued and outstanding, 23,433,995 and 23,421,995 shares in2009 and 2008, respectively 2,343,399 2,342,199 Additional Paid-in Capital 41,511,024 41,325,207 Accumulated Other Comprehensive Loss (763,014 ) (1,120,072 ) Retained Earnings 11,564,508 4,299,535 Total Arabian American Development Company Stockholders’Equity 54,655,917 46,846,869 Noncontrolling Interest 274,930 289,223 Total equity 54,930,847 47,136,092 TOTAL LIABILITIES AND EQUITY $ 93,408,544 $ 98,146,140 See notes to consolidated financial statements. 2 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30 SEPTEMBER 30 2009 2008 2009 2008 REVENUES Petrochemical Product Sales $ 29,741,240 $ 38,784,278 $ 79,280,937 $ 102,444,163 Transloading Sales 7,890,773 4,624,681 15,935,628 Processing Fees 906,848 1,066,919 2,724,801 3,207,402 30,648,088 47,741,970 86,630,419 121,587,193 OPERATING COSTS AND EXPENSES Cost of Petrochemical Product Sales and Processing(including depreciation of$556,281, $260,543, $1,671,957,and $746,348, respectively) 26,354,402 56,851,844 66,948,640 118,973,330 GROSS PROFIT (LOSS) 4,293,686 (9,109,874 ) 19,681,779 2,613,863 GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative 2,480,340 1,655,790 6,581,643 6,278,770 Depreciation 107,397 82,534 328,739 237,591 2,587,737 1,738,324 6,910,382 6,516,361 OPERATING INCOME (LOSS) 1,705,949 (10,848,198 ) 12,771,397 (3,902,498 ) OTHER INCOME (EXPENSE) Interest Income 12,141 56,628 53,976 164,731 Interest Expense (324,449 ) (109,368 ) (970,857 ) (199,675 ) Miscellaneous Income (Expense) 65,176 (2,757 ) (17,293 ) 42,109 (247,132 ) (55,497 ) (934,174 ) 7,165 INCOME (LOSS) BEFORE INCOME TAXES 1,458,817 (10,903,695 ) 11,837,223 (3,895,333 ) INCOME TAXES 934,246 (3,969,245 ) 4,586,543 (1,534,230 ) NET INCOME (LOSS) 524,571 (6,934,450 ) 7,250,680 (2,361,103 ) NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTEREST 3,557 3,388 14,293 18,043 NET INCOME (LOSS) ATTRIBUTABLE TO ARABIAN AMERICAN DEVELOPMENT COMPANY $ 528,128 $ (6,931,062 ) $ 7,264,973 $ (2,343,060 ) Basic Earnings (Loss) per Common Share Net Income (Loss) attributableto Arabian American DevelopmentCompany $ 0.02 $ (0.30 ) $ 0.31 $ (0.10 ) Basic Weighted Average Number of Common Shares Outstanding 23,733,995 23,471,995 23,725,995 23,354,193 Diluted Earnings (Loss) per Common Share Net Income (Loss) attributableto Arabian American DevelopmentCompany $ 0.02 $ (0.30 ) $ 0.31 $ (0.10 ) Diluted Weighted Average Number of Common Shares Outstanding 23,753,535 23,471,995 23,822,601 23,354,193 See notes to consolidated financial statements. 3 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 ARABIAN AMERICAN DEVELOPMENT STOCKHOLDERS ACCUMULATED COMMON STOCK ADDITIONAL PAID-IN OTHER COMPREHENSIVE RETAINED NON- CONTROLLING TOTAL SHARES AMOUNT CAPITAL INCOME (LOSS) EARNINGS TOTAL INTEREST EQUITY DECEMBER 31, 2008 23,421,995 $ 2,342,199 $ 41,325,207 $ (1,120,072 ) $ 4,299,535 $ 46,846,869 $ 289,223 $ 47,136,092 Stock options Issued toDirectors 141,778 141,778 141,778 Issued toEmployees 4,439 4,439 4,439 Stock issued toDirectors 12,000 1,200 39,600 40,800 40,800 Unrealized Gain on Interest Rate Swap (net of income tax expense of $183,939) 357,058 357,058 357,058 Net Income(Loss) 7,264,973 7,264,973 (14,293 ) 7,250,680 ComprehensiveIncome 7,622,031 SEPTEMBER 30, 2009 23,433,995 $ 2,343,399 $ 41,511,024 $ (763,014 ) $ 11,564,508 $ 54,655,917 $ 274,930 $ 54,930,847 See notes to consolidated financial statements. 4 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30, 2009 2008 OPERATING ACTIVITIES Net Income (Loss) attributable to Arabian American Development Co. $ 7,264,973 $ (2,343,060 ) Adjustments to Reconcile Net Income (Loss) attributable toArabian American Development Co. to Net Cash Provided by(Used in) Operating Activities: Depreciation 2,002,696 983,939 Accretion of Notes Receivable Discounts (43,972 ) (80,802 ) Unrealized (Gain) Loss on Derivative Instruments (6,965,228 ) 10,396,294 Share-based Compensation 187,017 282,000 Deferred Income Taxes 7,551,595 (4,600,952 ) Provision for doubtful accounts 111,154 Postretirement Obligation 68,517 202,000 Loss attributable to noncontrolling interest (14,293 ) (18,042 ) Changes in Operating Assets and Liabilities: Increase in Trade Receivables (2,297,348 ) (4,707,152 ) Decrease in Notes Receivable 459,623 533,547 (Increase) Decrease in Income Tax Receivable (2,570,374 ) 1,070,407 Increase in Inventories (1,341,704 ) (8,342,525 ) (Increase) Decrease in Derivative Instrument Deposits 3,950,000 (6,350,000 ) (Increase) Decrease in Prepaid Expenses 17,540 (120,604 ) Increase (Decrease)in Accounts Payable and Accrued Liabilities (3,106,329 ) 8,713,411 Increase (Decrease) in Accrued Interest (21,119 ) 28,753 Increase in Other Liabilities 773,000 Decrease in Accrued Liabilities in Saudi Arabia (353,407 ) (549 ) Net Cash Provided by (Used in) Operating Activities 5,672,341 (4,353,335 ) INVESTING ACTIVITIES Additions to Al Masane Project (342,046 ) Additions to Property, Pipeline and Equipment (3,155,865 ) (14,524,431 ) Additions to Mineral Properties in the U.S. (17,537 ) (473 ) Net Cash Used in Investing Activities (3,173,402 ) (14,866,950 ) FINANCING ACTIVITIES Additions to Long-Term Debt 2,530,761 16,900,000 Repayment of Long-Term Debt (5,319,010 ) (22,697 ) Net Cash Provided by (Used in) Financing Activities (2,788,249 ) 16,877,303 NET DECREASE IN CASH AND CASH EQUIVALENTS (289,310 ) (2,342,982 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 2,759,236 4,789,924 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 2,469,926 $ 2,446,942 Supplemental disclosure of cash flow information: Cash payments for interest $ 991,976 $ 546,408 Cash payment for taxes, net of refunds $ (278,622 ) $ 4,814 Supplemental disclosure of non-cash items: Capital expansion amortized to depreciation expense $ 452,151 $ 468,522 Investment in AMAK $ $ 3,525,000 Issuance of common stock for settlement of accrued directors’compensation $ $ 229,501 Unrealized gain/loss on interest rate swap, net of tax $ 357,058 $ 533,515 See notes to consolidated financial statements. 5 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.
